ORDER
PER CURIAM.
On consideration of Bar Counsel’s report regarding petitioner’s petition for reinstatement wherein Bar Counsel informs the court that Ms. Gonzalez has demonstrated that she is fit to resume the practice of law, the petition for reinstatement, and it appearing that petitioner is eligible to file the petition for reinstatement, see In re Gonzalez, 967 Á.2d 658 (D.C.2009), it is
ORDERED that petitioner’s petition for reinstatement is granted. It is
FURTHER ORDERED that Maria I. Gonzalez, Esquire is hereby reinstated to the Bar of the District of Columbia.